*376Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of pearl ladders and strips similar in all material respects to those the subject of Abstract 60159, the claim at 50 percent under paragraph 218 (f), as modified by T. D. 51802, supplemented by T. D. 51898, was sustained. The items marked “B,” stipulated to consist of silk scarves or squares similar to those the subject of United States v. The Specialty House, Inc., Bryant & Heffernan, Inc., et al. (42 C. C. P. A. 136, C. A. D. 585), were held dutiable at 32K percent under paragraph 1210, as modified by T. D. 52739.